Exhibit 10.3

AMENDMENT TO CONFIRMATION

     THIS AMENDMENT (this “Amendment”) is made as of December 17, 2007, between
Bank of America, N.A. (“Dealer”) and The Great Atlantic & Pacific Tea Company,
Inc. (the “Issuer”);

     WHEREAS, Dealer and Issue are parties to a Confirmation dated as of
December 12, 2007 (the “Confirmation”) evidencing an Issuer Warrant Transaction
with the Reference Number NY-32865;

     WHEREAS, the parties wish to amend this Confirmation on the terms and
conditions set forth in this Amendment;

     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:

     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.

     Section 2. Amendment to the Confirmation


      (a)      The “Premium” under the Confirmation shall be USD 6,591,750.00.  
  (b)      Annex A to the Confirmation is hereby deleted in its entirety and
replaced with Annex A hereto.     (c)      The following language shall be
inserted at the end of the “Settlement Method Election” provision:      
“Notwithstanding anything herein to the contrary, the Issuer shall not be
entitled to elect a Settlement Method other than Cash Settlement unless, by the
Settlement Method Election Date, the Issuer has satisfied the following
conditions: (a) the number of Reserved Shares, as defined in Section 8(e), is at
least equal to the Capped Number, as defined in Section 8(e), and (b) the Issuer
has (i) obtained the approval of its shareholders to issue any Shares it may be
required to issue pursuant to Net Share Settlement to the extent such approval
is required by the rules and regulations of the New York Stock Exchange (“NYSE
Rules”) or (ii) reasonably determined that such shareholder approval is not
required pursuant to the NYSE Rules (the term “NYSE Condition” shall refer to
either clause (b)(i) or clause (b)(ii), and the NYSE Condition, together with
the condition set forth in clause (a) of this paragraph, shall be referred to as
the “Approval Conditions”).     (d)      The text of the “Default Settlement
Method” provision (other than the heading) shall be deleted in its entirety and
replaced with the following language:       “Cash Settlement. Issuer may, in its
sole discretion, change the Default Settlement Method on or prior to the
Settlement Method Election Date by notice to Dealer if, on or prior to the date
of such notice, the Approval Conditions have been satisfied.”     (e)     
Section 8(e) shall be deleted in its entirety and replaced with the following:  
    “(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or
in the Agreement to the contrary, in no event shall Issuer be required to
deliver Shares in connection with the Transaction in excess of a number of
Shares equal to 1.2 times the aggregate Number of Shares for all Components (the
“Capped Number”). If at any time the Issuer does not have a



--------------------------------------------------------------------------------




               number of authorized but unissued Shares that are not reserved
for future issuance in connection with other transactions in the Shares (the
“Available Shares”) that is greater than the Capped Number, Issuer agrees to use
its reasonable best efforts to seek approval from its shareholders at the next
meeting of shareholders, or, if necessary, a subsequent meeting of shareholders,
to increase the number of authorized but unissued Shares and to reserve a number
of Shares at least equal to the Capped Number for settlement of this Transaction
(the “Reserved Shares”). If Issuer does not succeed in obtaining shareholder
approval for such an increase and so increasing the number of Reserved Shares at
or prior to its second annual meeting of shareholders following the Trade Date,
(i) the Number of Shares for each Component shall be automatically increased by
10% (provided, however that this increase, if any, shall be concurrent with and
not in addition to any increase that may be required pursuant to the next
paragraph, i.e., the maximum aggregate increase shall be 10%) and (ii) an
Additional Termination Event shall occur with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided however that if such shareholder approval is obtained and such
increase in the number of Reserved Shares occurs after Issuer’s second annual
meeting of shareholders but before the earlier of the Expiration Date for such
Component and any earlier date that Dealer has designated as an Early
Termination Date or other date for cancellation or termination of the
Transaction, the Additional Termination Event arising from such prior failure to
obtain shareholder approval and failure to increase the number of Reserved
Shares shall cease to exist. For the avoidance of doubt Dealer shall have no
obligation to exercise its right pursuant to such Additional Termination Event,
such right will be an ongoing right until Issuer has obtained such approval from
its shareholders for such an increase in the number of Available Shares and has
so increased the number of Reserved Shares, and such right will automatically
terminate upon Issuer obtaining such shareholder approval for such an increase
and so increasing the number of Reserved Shares. Unless the number of Reserved
Shares is at least equal to the Capped Number, Issuer shall not retire any
Shares that are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries from any persons (whether or not in exchange for cash, fair
value or any other consideration, and including, for the avoidance of doubt, any
Shares received in settlement of any option or other derivative transaction)
(such Shares, “Acquired Shares”) or issue or deliver or agree to issue or
deliver any Acquired Shares to any person other than Issuer except that such
Acquired Shares may be used to settle this Transaction and any other warrant
transactions entered into by the Issuer on the Trade Date.       Issuer
covenants and agrees with Dealer that it will use its commercially reasonable
efforts to obtain shareholder approval to the extent required by the NYSE Rules
to permit the issuance of Shares in connection with Net Share Settlement of the
Transaction at a meeting of the Issuer’s stockholders, to be held not later than
August 15, 2008 (it being acknowledged that the Issuer cannot compel such
stockholder approval). If, at or prior to its second annual meeting of
shareholders following the Trade Date, clause (ii) of the NYSE Condition has not
been satisfied and the Issuer has not submitted for voting by its shareholders,
to the extent required by the NYSE Rules, the issue of whether to authorize an
issuance of Shares pursuant to Net Share Settlement of this Transaction, then
(i) the Number of Shares for each Component shall be automatically increased by
10% (provided, however that this increase, if any, shall be concurrent with and
not in addition to any increase that may be required pursuant to the preceding
paragraph, i.e., the maximum aggregate increase shall be 10%) and (ii) an
Additional Termination Event shall occur with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided however that if this issue is submitted for vote by the Issuer’s
shareholders or the Issuer has satisfied the NYSE Condition after Issuer’s
second annual meeting of shareholders but before the earlier of the Expiration
Date for such Component and any earlier date that Dealer has designated as an
Early Termination Date or other date for cancellation or termination of the
Transaction, the Additional Termination Event arising from


2

--------------------------------------------------------------------------------




        such prior failure to submit this issue for voting by shareholders shall
cease to exist. For the avoidance of doubt, if the Issuer submits for voting by
its shareholders, to the extent required by the NYSE Rules, the issue of whether
to authorize an issuance of Shares pursuant to Net Share Settlement of this
Transaction at or prior to its second annual meeting of shareholders following
the Trade Date, and the shareholders do not approve such an issuance when it is
then submitted for their approval, the failure of the shareholders to approve
such an issuance shall not trigger the 10% increase or the Additional
Termination Event described in this paragraph.”       Section 3. Representations
and Warranties.       Issuer represents and warrants to Dealer as follows:    
(a)      On the date of this Amendment, (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.     (b)      Issuer is
not entering into this Amendment to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.     (c)      The representations and warranties of Issuer
set forth in Section 3 of the Agreement and Section 7 of the Confirmation are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein.  

     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.

     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain in full force and effect and are hereby
confirmed in all respects.

3

--------------------------------------------------------------------------------




      IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.

Yours faithfully,     BANK OF AMERICA, N.A.         By: /s/ Michael Voris  
Name: Michael Voris   Title: Vice President

Agreed and Accepted By:     THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.      
  By: /s/ William J. Moss   Name: William J. Moss   Title: Vice President &
Treasurer



--------------------------------------------------------------------------------



ANNEX A

Component Shares Expiration Date 1 25,183.00 Thu-15-Sep-11 2 25,183.00
Fri-16-Sep-11 3 25,183.00 Mon-19-Sep-11 4 25,183.00 Tue-20-Sep-11 5 25,183.00
Wed-21-Sep-11 6 25,183.00 Thu-22-Sep-11 7 25,183.00 Fri-23-Sep-11 8 25,183.00
Mon-26-Sep-11 9 25,183.00 Tue-27-Sep-11 10 25,183.00 Wed-28-Sep-11 11 25,183.00
Thu-29-Sep-11 12 25,183.00 Fri-30-Sep-11 13 25,183.00 Mon-3-Oct-11 14 25,183.00
Tue-4-Oct-11 15 25,183.00 Wed-5-Oct-11 16 25,183.00 Thu-6-Oct-11 17 25,183.00
Fri-7-Oct-11 18 25,183.00 Mon-10-Oct-11 19 25,183.00 Tue-11-Oct-11 20 25,183.00
Wed-12-Oct-11 21 25,183.00 Thu-13-Oct-11 22 25,183.00 Fri-14-Oct-11 23 25,183.00
Mon-17-Oct-11 24 25,183.00 Tue-18-Oct-11 25 25,183.00 Wed-19-Oct-11 26 25,183.00
Thu-20-Oct-11 27 25,183.00 Fri-21-Oct-11 28 25,183.00 Mon-24-Oct-11 29 25,183.00
Tue-25-Oct-11 30 25,183.00 Wed-26-Oct-11 31 25,183.00 Thu-27-Oct-11 32 25,183.00
Fri-28-Oct-11 33 25,183.00 Mon-31-Oct-11 34 25,183.00 Tue-1-Nov-11 35 25,183.00
Wed-2-Nov-11 36 25,183.00 Thu-3-Nov-11 37 25,183.00 Fri-4-Nov-11 38 25,183.00
Mon-7-Nov-11 39 25,183.00 Tue-8-Nov-11 40 25,183.00 Wed-9-Nov-11 41 25,183.00
Thu-10-Nov-11 42 25,183.00 Fri-11-Nov-11 43 25,183.00 Mon-14-Nov-11 44 25,183.00
Tue-15-Nov-11

A-1

--------------------------------------------------------------------------------




Component Shares Expiration Date 45 25,183.00 Wed-16-Nov-11 46 25,183.00
Thu-17-Nov-11 47 25,183.00 Fri-18-Nov-11 48 25,183.00 Mon-21-Nov-11 49 25,183.00
Tue-22-Nov-11 50 25,183.00 Wed-23-Nov-11 51 25,183.00 Fri-25-Nov-11 52 25,183.00
Mon-28-Nov-11 53 25,183.00 Tue-29-Nov-11 54 25,183.00 Wed-30-Nov-11 55 25,183.00
Thu-1-Dec-11 56 25,183.00 Fri-2-Dec-11 57 25,183.00 Mon-5-Dec-11 58 25,183.00
Tue-6-Dec-11 59 25,183.00 Wed-7-Dec-11 60 25,183.00 Thu-8-Dec-11 61 25,183.00
Fri-9-Dec-11 62 25,183.00 Mon-12-Dec-11 63 25,183.00 Tue-13-Dec-11 64 25,183.00
Wed-14-Dec-11 65 25,183.00 Thu-15-Dec-11 66 25,183.00 Fri-16-Dec-11 67 25,183.00
Mon-19-Dec-11 68 25,183.00 Tue-20-Dec-11 69 25,183.00 Wed-21-Dec-11 70 25,183.00
Thu-22-Dec-11 71 25,183.00 Fri-23-Dec-11 72 25,183.00 Tue-27-Dec-11 73 25,183.00
Wed-28-Dec-11 74 25,183.00 Thu-29-Dec-11 75 25,183.00 Fri-30-Dec-11 76 25,183.00
Tue-3-Jan-12 77 25,183.00 Wed-4-Jan-12 78 25,183.00 Thu-5-Jan-12 79 25,183.00
Fri-6-Jan-12 80 25,183.00 Mon-9-Jan-12 81 25,183.00 Tue-10-Jan-12 82 25,183.00
Wed-11-Jan-12 83 25,183.00 Thu-12-Jan-12 84 25,183.00 Fri-13-Jan-12 85 25,183.00
Tue-17-Jan-12 86 25,183.00 Wed-18-Jan-12 87 25,183.00 Thu-19-Jan-12 88 25,183.00
Fri-20-Jan-12 89 25,183.00 Mon-23-Jan-12 90 25,194.00 Tue-24-Jan-12


A-2

--------------------------------------------------------------------------------